Citation Nr: 0624081	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence (NME) has been 
submitted to reopen a claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for post-
traumatic stress disorder (PTSD), claimed as due to 
Department of Veterans Affairs (VA) vocational rehabilitation 
training in August 1997.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a broken nose, 
claimed as due to VA vocational rehabilitation training in 
August 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and T.L.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1991 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that, inter alia,  denied the veteran's claims for 38 
U.S.C.A. § 1151 benefits for additional disability involving 
post-traumatic stress disorder (PTSD) and a fractured nose, 
both claimed to be the result of participation in VA 
Vocational Rehabilitation training under Chapter 31.  This 
case has returned after being remanded by the Board in 
January 2005 for further development.

These claims were denied by the RO in rating decisions dated 
in March and September 1998.  The veteran did not appeal the 
denials, and they thus are final decisions.  38 C.F.R. 
§ 20.1103 (2005).   Since new and material evidence is now 
required in order to reopen the claims, the Board has 
characterized the rating issues on appeal as set forth on the 
title page.  See 38 C.F.R. § 3.156 (2005).




FINDINGS OF FACT

1.  Evidence received since the September 1998 rating 
decision that denied his § 1151 claims relates to 
unestablished facts necessary to substantiate his claims.

2.  The veteran was assaulted while employed by VA in a work-
study program.

3.  The veteran's work-study program was not a part of his 
training and rehabilitation conducted pursuant to a program 
under Chapter 31 of Title 38 of the United States Code.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for post-traumatic 
stress disorder (PTSD), claimed as due to VA vocational 
rehabilitation training in August 1997.  38 U.S.C.A. §§ 1151, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a broken nose 
claimed as due to VA vocational rehabilitation training in 
August 1997.  38 U.S.C.A. §§ 1151, 5108; 38 C.F.R. §§ 3.156, 
20.302, 20.1103.

3.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD), 
claimed as due to VA vocational rehabilitation training in 
August 1997, have not been met.  38 U.S.C.A. §§ 1151, 3485 
(West 2002); 38 C.F.R. § 3.361 (2005).

4.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for a broken nose, claimed as due to VA 
vocational rehabilitation training in August 1997, have not 
been met.  38 U.S.C.A. §§ 1151, 3485 (West 2002); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NME

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to compensation benefits has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the veteran's claims for disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for PTSD and a broken nose, 
claimed as due to VA vocational rehabilitation training in 
August 1997, were denied in a rating decision dated in March 
1998 and again in September 1998.  The veteran did not appeal 
the denials, and the decisions thus became final after a 
year.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, in 
order for these claims to be reopened, there must have been 
received by VA evidence that is both new and material as 
defined above.

The Board need not go into explicit detail regarding the 
difference between the evidence of record at the time of the 
RO's 1998 rating decision and the evidence received since 
then.  While much of the evidence added to the record is 
either unrelated to the instant issues, or is redundant, 
there is some, including testimony at a September 2004 
hearing before the undersigned Veterans Law Judge, that meets 
the criteria for new and material evidence as previously 
defined.  Accordingly, the Board finds that the appellant's 
claims of entitlement to benefits under 38 U.S.C.A. § 1151 
are reopened, and to that limited extent, the appeal is 
granted.  38 C.F.R. § 3.156(a).  

II.  Section 1151

Generally, section 1151 of the United States Code provides 
for benefits for persons disabled by VA treatment or 
vocational rehabilitation.  The Board notes that section 1151 
was changed effective October 1, 1997.  Although the 
veteran's original claim for § 1151 benefits was filed before 
October 1997, his claim to reopen was not filed until 
December 2002.  Consequently, the current version of § 1151 
applies.  38 C.F.R. § 3.361(a)(1) (2005) (claims to reopen 
filed on or after October 1, 1997, require application of the 
version of § 1151 made effective October 1, 1997).

The provisions of 38 U.S.C.A. § 1151 (2005) allows for 
compensation for disability that was proximately caused by 
the provision of training and rehabilitation services by VA 
as a part of an approved rehabilitation program under chapter 
31 of title 38 of the United States Code.  38 U.S.C.A. 
§ 1151.  

A.  Background

The record shows that the veteran was involved in an 
altercation at a VA facility on August 20, 1997.  At the 
time, the veteran was a student in an educational program 
under Chapter 31 of Title 38 of the United States Code.  
Chapter 31 provides for training and rehabilitation for 
veterans with service-connected disabilities.  38 U.S.C.A., 
Chapter 31.  By virtue of his participation in Chapter 31 
training, he was also eligible for another program, 
employment at VA under a VA work-study program authorized by 
38 U.S.C.A. § 3485, and was so employed at the time of the 
August 1997 altercation.

The altercation involved another veteran who assaulted a VA 
employee, Mr. E.K., a counseling psychologist who was the 
appellant's supervisor in a work-study program.  Mr. E.K. was 
also one of the counselors in the Chapter 31 vocational 
program in which the veteran was participating.  The veteran 
apparently interceded and was himself injured when the 
attacker assaulted the veteran with a can of gasoline.  The 
veteran avers that he is entitled to compensation because, he 
claims, he was present at the time because of his pursuit of 
a course of vocational rehabilitation under Chapter 31.  

The veteran's case file, including his vocational 
rehabilitation records, are of record.  Counseling records 
show that, as of August 1996, the veteran was pursuing an 
educational program leading to a degree in business computer 
information systems. An April 1997 counseling record report 
authored by E.K. noted that the veteran expressed an interest 
in getting into a different career field such as journalism, 
public affairs, or writing.  Nevertheless, a July 1997 VA 
Authorization and Certification shows that, for the 
enrollment period from September 4, 1997 through May, 21, 
1998, which includes the time of the assault, the veteran was 
still enrolled in a program leading to a degree related to 
computer information systems. 

A Special Report of Training dated September 30, 1997, 10 
days after the assault on the veteran, indicates that, at 
that time, the veteran's current goal was to change to a 
major in journalism, with an objective of a second degree, 
possibly in social work.  

In a statement dated in March 1998, E.K. recounted the events 
on the day of the assault, and the veteran's actions related 
thereto.  He noted that the veteran was in the office between 
classes at his university.  In an April 1998 report of 
redevelopment counseling, the veteran's supervisor/counselor, 
E.K., noted that the veteran had been working in this office 
in a work-study program since the beginning of school.  E.K. 
noted that over that period of time the veteran had shown a 
high degree of compassion and empathy for the veterans he 
met.  As a result, E.K. wrote, the veteran became interested 
in pursuing a career in the rehabilitation arena.  E.K. noted 
that he agreed with that decision, and had advised the 
veteran that he would support a change in major.  As a 
result, his August 26, 1996, Individualized Written 
Rehabilitation Plan (IWRP) was amended, effective April 29, 
1998, reflecting that the veteran's primary objective was 
changed to completion of all requirements for and be awarded 
a BS degree in psychology and an MS degree in counseling 
psychology with rehabilitation emphasis.  (The Board notes 
that the veteran obtained both a Bachelor of Science and a 
Master of Science degree in 2001.)

At the veteran's September 2004 hearing, the veteran 
testified that he began working at the St. Cloud VA facility 
in November 1995, that he believed that the instant claims 
are directly related to his Chapter 31 vocational 
rehabilitation program, and that he believed that he should 
therefore be compensated under 38 U.S.C.A. § 1151.  VA 
rehabilitation employee Ms. T.L. testified that work-study 
jobs provide income for veterans while in school, and that 
the work-study jobs can also help veterans obtain some 
experience in the field for which they are training.  In 
response to a question from the veteran's accredited 
representative, Ms. T.L. opined that, if one of her voc rehab 
people were to have an incident where another veteran became 
unruly and hit the voc rehab participant, she would consider 
that to be an injury under Chapter 31.

B.  Analysis

The central question before the Board is whether the injuries 
suffered or alleged to have been suffered as a result of the 
assault by another veteran on the appellant are the result of 
training and rehabilitation services by VA as a part of an 
approved rehabilitation program under chapter 31..  The Board 
finds that the answer to that question is that they are not.

The veteran contends that his presence in the VA facility at 
the time of the assault was a direct result of his 
participation in Chapter 31 rehabilitation training.  The 
facts in evidence do not support that contention.  At the 
time, the veteran was employed by VA in a work-study program, 
and it is in that capacity, as a VA employee, that the 
veteran was present at the time of the assault.  The VA work-
study program under which the veteran was employed was 
authorized by 38 U.S.C.A. § 3485.  The work-study program is 
available to pay additional educational assistance for 
individuals who are pursuing programs of rehabilitation, 
education, or training under Chapter 31 and other chapters.  
Id.  The jobs are to involve work in the VA outreach services 
program, document preparation and processing, provision of 
hospital and domiciliary care, or any other activity as 
determined to be appropriate by VA.  

The criteria for selecting participants in work-study 
programs include the financial needs of the individual, the 
availability of transportation, the motivation of the 
individual, and, in the case of disabled individuals, the 
compatibility of the work assignment to the veteran's 
physical condition.  Id.  The law also specifies that, while 
performing the service authorized by this section, 
individuals are deemed to be employees of the United States 
for purposes of certain benefits, but not for purposes of 
laws administered by the Office of Personnel Management.  

Nowhere in the law is there anything connecting work-study 
programs to specific rehabilitation, education, or training 
under Chapter 31.  The only connection is that participants 
in Chapter 31 rehabilitation are eligible for these work-
study jobs.  The legislative history of this work-study 
program clearly shows that the intent of this work-study 
program is to provide additional income to eligible Chapter 
31 recipients while in training, rather than as a part of the 
rehabilitation training itself.  See 1972 U.S.C.C.A.N. 4331.  

Moreover, even if it could be shown somehow that 
participation in a VA work-study program could be otherwise 
connected with Chapter 31 rehabilitation training, the record 
clearly does not support such a connection here.  The record 
shows that he was present at the time of the assault because 
he was engaged in work for his supervisor under his work-
study employment agreement, and that the work was not, in 
fact, directly related to his authorized course of study at 
the time.  The authorized course of study at the time was 
attainment of a degree related to computer information 
systems.  The record shows that the veteran's objective was 
not changed to academic degrees related to psychology and 
rehabilitation until April 1998, after the assault.  

In testimony at his hearing, the veteran noted that, at the 
time that his vocational program was changed, Mr. E.K. 
indicated that the veteran would need to start learning about 
related laws and regulations, and seemed to imply that the 
reason he was in Mr. E.K.'s office at the time of the assault 
was to pursue study of those laws and regulations.  He also 
testified that, while there were work-study programs 
elsewhere, in order to be ready for becoming a voc rehab 
worker, he and Mr. E.K. "believed it would be the best 
possible way about things to stay there and to learn about 
the position."  However, as noted above, the evidence 
clearly shows that the veteran's vocational program was not 
changed until April 1998.  Even 10 days after the assault 
occurred, the veteran's approved rehabilitation program was 
related to business computer systems, and his immediate goal 
was to change to a major in journalism, with an objective of 
a second degree, possibly in social work.  Thus, at the time 
of the assault, there is no construction that would lead to a 
conclusion that the veteran's presence in E.K.'s office was 
directly related to his pursuit of a course of vocational 
rehabilitation under chapter 31.
 
The Board has considered the testimony of Ms. T.L. that work-
study jobs provide income for veterans while in school, and 
that the work-study jobs can also help veterans obtain some 
experience in the field for which they are training.  Here, 
as discussed, at the time of the assault on the veteran, his 
work-study duties were unrelated to his rehabilitation 
training that had to do with business computer systems.  In 
response to a question from the veteran's accredited 
representative, Ms. T.L. opined that, if one of her voc rehab 
people were to have an incident where another veteran became 
unruly and hit the voc rehab client, she would consider that 
to be an injury under Chapter 31.  The Board notes, however, 
that the question posed to MS. T.L. is not the question 
before the Board.  The question before the Board is whether 
an injury occurred while fulfilling remunerated duties under 
a VA work-study program, not under Chapter 31 rehabilitation 
training, warrants disability benefits under the provisions 
of 38 U.S.C.A. § 1151.  

In sum, the Board finds that the veteran cannot be awarded 
disability benefits under the provisions of 38 U.S.C.A. § 
1151 for PTSD or a broken nose, claimed as due to VA 
vocational rehabilitation training in August 1997, because 
the injuries suffered in the assault on the veteran were not, 
as a matter of law, incurred in the pursuit of a course of 
vocational rehabilitation under chapter 31.   See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (there was no authority in 
law which would permit the VA to grant appellant's requests).

III.  Veterans Claims Assistance Act of 2000

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  Nevertheless, the Board notes that 
the veteran was apprised in correspondence dated in January 
and July 2003 of the requirement for new and material 
evidence in order to reopen these claims, and in January 2005 
of the specific responsibilities of VA and the veteran as 
regards the VCAA.  No further assistance or development in 
accordance with the VCAA is required in this case.  Mason v. 
Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for post-traumatic stress disorder, claimed 
as due to VA vocational rehabilitation training in August 
1997, is denied.

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a broken nose, claimed as due to VA 
vocational rehabilitation training in August 1997, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


